                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


VAUGHN GARY MAXFIELD,                                4:18-CV-04120-KES

                         Plaintiff,

            vs.                              ORDER GRANTING DEFENDANTS’
                                             MOTION TO DISMISS AND 1915A
RYAN VANDERRA, Captain, in his                       SCREENING
individual and official capacity; WARDEN
DARIN YOUNG, in his individual and
official capacity; LIEUTENANT S. LEVY,
in his individual and official capacity;
SERGEANT PRESTON PERRETT, in his
individual and official capacity; ARTHUR
ALLCOCK, Former Assistant Warden, in
his individual and official capacity; and
ANGELA STEINEKE, Unit Coordinator, in
her individual and official capacity,

                         Defendants.


      Plaintiff, Vaughn Gary Maxfield, filed a pro se civil rights lawsuit under

42 U.S.C. § 1983. Docket 1. This court granted Maxfield leave to proceed in

forma pauperis (Docket 9) and he paid his initial filing fee on January 16,

2019. Maxfield amended his complaint (Docket 19) and later submitted a typed

version of his amended complaint (Docket 25). 1

      The court granted Maxfield’s motion for service of his amended

complaint. Docket 31. 2 Summonses were returned unexecuted for defendants

Arthur Allcock and S. Levy. Docket 37. This court will screen Maxfield’s claims


1 Maxfield refers to Docket 19 as his “Second Amended Complaint.” The court
will refer to Docket 19 as his amended complaint.
2 This court did not previously perform a 28 U.S.C. § 1915A screening on

Maxfield’s amended complaint.
against Allcock and Levy under 28 U.S.C. § 1915A in this order. Defendants

Preston Perrett, Angela Steineke, Ryan Vanderra, and Darin Young move to

dismiss for failure to state a claim. Docket 43. Maxfield opposes the motion.

Dockets 45, 49, 56. Maxfield also filed a motion to amend/add defendants

(Docket 55), a motion for service (Docket 57), and a motion to appoint counsel

(Docket 58).

                           FACTUAL BACKGROUND

      The facts as alleged in Maxfield’s amended complaint are: From May 14,

2017, through October 8, 2017, Maxfield was tortured at the Walworth County

jail. Docket 19 ¶ 18. When Maxfield was transferred to the Jameson Annex at

the South Dakota State Penitentiary (SDSP), the Walworth County jail

employees “instructed and coached” the SDSP staff to cover up the “atrocities

which were imposed[.]” Id. ¶ 19.

      On October 10, 2017, Maxfield had over 40 pages of legal work, medical

records, and grievance copies and asked several times to place his work in

property. Id. ¶¶ 21-22. Lt. S. Levy reassured Maxfield that his work would be

placed in property. Id. ¶ 22. Later, Maxfield had another 12 pages of new legal

work and Captain Vanderaa reassured Maxfield that his new work would be

placed into property. Id. ¶¶ 23-24. On October 20, 2017, Maxfield sent a kite

for his legal work and he never received a response. Id. ¶ 25. On October 31,

2017, Unit Manager Derrick Bieber told Maxfield that his legal work was not in

property. Id. ¶ 26. Maxfield believes Levy, Perrett, and Vanderra violated his



                                           2
rights guaranteed under the First, Eighth, and Fourteenth (Equal Protection

Clause) Amendments. Id. ¶ 27.

      On November 2, 2017, Maxfield turned in grievances to Unit Coordinator

Steineke before attending a church service. Id. ¶ 30. After the service, Steineke

and Former Assistant Warden Allcock gave him “dead stares” as he walked

through the metal detector. Id. Maxfield believes these stares were to intimidate

him and when Allcock scanned his grievances he believes the scene was

“muscled[.]” Id. ¶ 31. Because his legal work had been lost, Maxfield began

documenting in writing his testimony about the torture he experienced. Id.

¶ 32. On November 7, 2017, Maxfield sent this testimony to the ACLU with an

address that Steineke provided to him. Id. ¶ 33. On November 13, 2017,

Maxfield asked Steineke for the responses to his November 2, 2017 grievances.

Id. Maxfield did not know the grievance process at SDSP. Id. ¶ 34. Maxfield

states that the conversation began when he asked Steineke where his

grievances were:

      Steineke looked up at Mr. Maxfield with this blank stare stating
      quote ‘What grievances?’ Mr. Maxfield just looks at her in disbelief
      than [sic] tells her quote ‘I just turned in 2 grievances to you a
      week and a half Ago[.]’ She responds ‘Where’s your copies?’ Mr.
      Maxfield responds ‘You never gave me a copy[.]’ She responds ‘It’s
      your job to ask for a copy when you first turn the grievance in, not
      mine.’

Id. After this exchange, Maxfield asked for another grievance form and Steineke

“slam[med] her keyboard onto the desk 3 or 4 times and flail[ed] her hands” in

an intimidating way to try to deter Maxfield from getting a new grievance form.

Id. ¶ 35. Maxfield believes that Allcock, Steineke, Perrett, Vanderra, and Levy
                                           3
were instructed to cover up the torture that took place at the Walworth County

jail. Id. ¶ 37. Maxfield believes Allcock should be held liable in his supervisory

capacity because he knew of this conspiracy/violation and did not prevent it

and because he was handed grievance forms. Id. ¶39.

       On November 22, 2017, the letter Maxfield had sent to the ACLU was

returned to him marked “return to sender” and it had already been opened. Id.

¶ 41. Maxfield believes Steineke gave him the incorrect mailing address. Id.

¶ 42. He states that his legal mail cannot be opened without him being present

and it must be “stamped with an acknowledgment of receipt for staff and Mr.

Maxfield to sign to verify it was opened in his presence.” Id. ¶ 43. Maxfield

believes that Steineke intentionally gave him the wrong address so the SDSP

staff could read his testimony about what happened at the Walworth County

jail. Id. ¶ 44.

       On November 23, 2017, when Maxfield asked for another grievance form

from Steineke she responded “No wonder why that jail did what they did to

you[.]” Id. ¶ 45, Maxfield believes these actions constitute conspiracy to violate

his First, Eighth, and Fourteenth Amendment rights. Id. ¶¶ 49-50. He also

believes these actions caused him “intentional infliction of emotion distress[,] []

loss of enjoyment of life[,] [] severe underlying post traumatic stress disorder[,]

[] extreme fear and anxiety[,] and] [] permanent, physical, mental and emotional

damage[.]” Id. ¶ 52. Maxfield believes that he was retaliated against for trying to

turn in grievance forms. Id. ¶¶ 54-58. He argues that he has a right to use the

grievance process and was retaliated against by receiving the wrong address,
                                            4
acting like he did not already turn in grievances, and by SDSP staff opening his

legal mail. Id. Maxfield states that “Minnehaha County developed, followed and

maintained policies that show[] cruel and unusual punishment and denial of

Equal Protection[.]” Id. ¶ 60. Maxfield asserts three claims: 1) conspiracy to

violate his First, Eighth, and Fourteenth Amendment rights; 2) retaliation; and

3) the Minnehaha County jail’s policies are unconstitutional. Docket 19 at 10,

12, 13. 3 He seeks monetary damages but does not ask for injunctive relief. See

id. at 14, 15. Defendants Perrett, Steineke, Vanderra, and Young move to

dismiss for failure to state a claim. Docket 43. Maxfield opposes this motion.

Dockets 45, 49, 56.

                                LEGAL STANDARD

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570(2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id.

Inferences are construed in favor of the non-moving party. Whitney v. Guys,


3Minnehaha County is not listed as a defendant in Maxfield’s amended
complaint. Docket 19. Pending before the court is Maxfield’s motion to add
defendants Minnehaha County and the State of South Dakota in their official
and individual capacities. Docket 55.
                                         5
Inc., 700 F.3d 1118, 1129 (8th Cir. 2012) (citing Braden v. Wal-Mart Stores,

Inc., 588 F.3d 585, 595 (8th Cir. 2009)).

      Pro se complaints, “ ‘however inartfully pleaded,’ [are] held to ‘less

stringent standards than formal pleadings drafted by lawyers.’ ” Estelle v.

Gamble, 429 U.S. 97, 106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520

(1972)). Civil rights and pro se complaints must be liberally construed.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation omitted); Bediako v. Stein

Mart, Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this standard, a pro se

complaint must “allege sufficient facts to support the claims advanced.” Stone

v. Harry, 364 F.3d 912, 914 (8th Cir. 2004). The court is not required to

“ ‘supply additional facts, nor will [it] construct a legal theory . . . that assumes

facts that have not been pleaded.’ ” Id. (quoting Dunn v. White, 880 F.2d 1188,

1197 (10th Cir. 1989)). A complaint “does not need detailed factual allegations

. . . [but] requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. “If a

plaintiff cannot make the requisite showing, dismissal is appropriate.” Abdullah

v. Minnesota, 261 F. App’x. 926, 927 (8th Cir. 2008); see also Beavers v.

Lockhart, 755 F.2d 657, 663 (8th Cir. 1985).

                                 LEGAL ANALYSIS

I.    Motion to Dismiss

      A.     Official Capacity Claims

      Maxfield has sued each of the defendants in their individual and official

capacities. Docket 19 at 1. All of the defendants are employees of the state of
                                             6
South Dakota. As the Supreme Court has stated, “a suit against a state official

in his or her official capacity is not a suit against the official but rather is a suit

against the official’s office.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71

(1989) (citing Brandon v. Holt, 469 U.S. 464, 471 (1985)). Thus, it is a suit

against the state itself. While “[§] 1983 provides a federal forum to remedy

many deprivations of civil liberties . . . it does not provide a federal forum for

litigants who seek a remedy against a State for alleged deprivations of civil

liberties.” Id. at 66.

       The Eleventh Amendment generally acts as a bar to suits against a state

for money damages unless the state has waived its sovereign immunity. Id.

Here, Maxfield only requests monetary damages. Docket 19 at 14-15.

Consequently, because Maxfield has sued defendants in their official

capacities, Maxfield has asserted a claim for money damages against the state

of South Dakota. The state of South Dakota has not waived its sovereign

immunity. Thus, to the extent Maxfield seeks to hold defendants liable in their

official capacities for money damages, the court finds that all of the defendants

are protected by sovereign immunity and are entitled to judgment as a matter

of law. Because Maxfield is not seeking injunctive relief from the defendants in

their official capacities, the claims against the defendants in their official

capacities are dismissed.




                                              7
      B.    Individual Capacity Claims

            1.     Conspiracy

      In Count I, Maxfield asserts that the defendants engaged in a conspiracy

to violate his First, Eighth, and Fourteenth Amendment rights. Docket 19 at

10. Maxfield claims the defendants “conspired with Walworth County jail and

probation employees to deprive Mr. Maxfield of his constitutional rights by []

disposing of all his legal work, medical records, and 5 original copies of

grievances from the Walworth County jail in an attempt to cover up what

occurred in Walworth County[.]” Id. ¶ 50.

      To plead a civil conspiracy under § 1983, Maxfield must show “(1) two or

more persons; (2) an object to be accomplished; (3) a meeting of the minds on

the object or course of action to be taken; (4) the commission of one or more

unlawful overt acts; and (5) damages as the proximate result of the

conspiracy.” Livers v. Schenck, 700 F.3d 340, 360-61 (8th Cir. 2012) (citation

omitted). “The plaintiff is additionally required to prove a deprivation of a

constitutional right or privilege in order to prevail on a § 1983 civil conspiracy

claim.” White v. McKinley, 519 F.3d 806, 814 (8th Cir. 2008) (citing Askew v.

Millerd, 191 F.3d 953, 957 (8th Cir. 1999)). Although a plaintiff can use

circumstantial evidence to show a conspiracy, a plaintiff bringing a § 1983

conspiracy claim must allege “specific facts tending to show” that the

defendants reached an agreement to deprive the plaintiff of a constitutional

right or a meeting of the minds. See Murray v. Lene, 595 F.3d 868, 870 (8th

Cir. 2010). Thus, Maxfield must allege with particularity “facts that the
                                            8
defendants reached an agreement.” Reasonover v. St. Louis Cty., 447 F.3d 569,

582 (8th Cir. 2006) (internal quotation omitted). A plaintiff must plead “more

than the mere recitation of an improper state of mind such as malice, bad

faith, retaliatory motive or conspiracy[.]” Myers v. Morris, 810 F.2d 1437, 1453

(8th Cir. 1987) (overruled on other grounds by Burns v. Reed, 500 U.S. 478

(1991)).

      Here, Maxfield states that the defendants “conspired with Walworth

County Jail” and that “upon information and belief Walworth County State

Government Employees instructed and coached [SDSP] Staff to aid in the

assistance of covering up the atrocities which were imposed upon him while in

Walworth County.” Docket 19 ¶¶ 19, 48-50. Maxfield does not allege particular

facts to show that the defendants had reached an agreement with Walworth

County or specific facts that tend to show they had a meeting of the minds.

Reasonover, 447 F.3d at 582; Murray, 595 F.3d at 870. The court finds

Maxfield’s assertions to be legally conclusive and his conspiracy claims against

defendants are dismissed for failure to state a claim upon which relief may be

granted.

            2.    Retaliation

      In Count II, Maxfield asserts that defendants retaliated against him by

disposing of his grievances, opening his “legal mail” and acting as if he never

turned in his grievances. Docket 19 ¶¶ 55-59. To prevail on a retaliation claim,

Maxfield is required to demonstrate that: (1) he was engaged in constitutionally

protected conduct; (2) an official took actions against him that would deter a
                                           9
similarly situated individual from exercising his constitutional rights; and (3)

the official's retaliatory actions were motivated by Maxfield's constitutionally-

protected conduct. Carroll v. Pfeffer, 262 F.3d 847, 850 (8th Cir. 2001).

Maxfield asserts that his letter to the ACLU was returned with a “return to

sender” stamp and was not opened within his presence. Docket 19 ¶ 41. In

Jensen v. Klecker, the court held that the letter to the inmate from the ACLU

was not entitled to First Amendment protection because it was not within the

“parameters of the attorney-client privilege.” 648 F.2d 1179, 1182 (8th Cir.

1981).

      In Beaulieu v. Ludeman, the plaintiff alleged a retaliation claim when the

prison officials transferred him and then opened his legal mail. 690 F.3d 1017,

1037 (8th Cir. 2012). The plaintiff argued that by opening his legal mail, his

claims were “at risk of being mooted” and that litigation would be more

difficult. Id. (internal quotation marks omitted). The court held that “ ‘ an

isolated incident, without any evidence of improper motive or resulting

interference with the inmate’s right to counsel or to access to the courts, does

not rise to a constitutional violation.’ ” Id. (quoting Gardner v. Howard, 109

F.3d 427, 430 (8th Cir. 1997)). To successfully claim a denial of access to the

courts “ ‘an inmate must demonstrate that he suffered prejudice’ from the

‘inadvertent opening of legal mail.’ ” Gardner, 109 F.3d at 430 (quoting Berdella

v. Delo, 972 F.2d 204, 210 (8th Cir. 1992)).

      Here, Maxfield claims he sent a letter to the ACLU, and the letter was

returned with a stamp of “return to sender.” Docket 19 ¶ 41. Maxfield has not
                                           10
asserted facts that would make his letter to the ACLU fall within the

attorney-client privilege, and without that, his letter is not considered to be

legal mail. See Jensen, 648 F.2d at 1182. Even if this court considered the

letter to the ACLU to be legal mail, Maxfield has not asserted that he was

prejudiced by the opening of it without his presence. Maxfield has not alleged

facts that support a retaliation claim based on his First Amendment right of

access to the courts.

      Maxfield also claims that defendants retaliated against him by disposing

of his copies of the grievances or acting as if he did not turn in his grievances.

Neither of these claims rise to a constitutional violation. When Maxfield was

transferred from Walworth County Jail to SDSP he was assured that copies of

his grievances were put into property. Docket 19 ¶¶ 20-26. He was later told

they were not there. Id. The United States Supreme Court held that negligent

deprivations of property and even intentional deprivations of property do not

violate the Due Process Clause of the Fourteenth Amendment when the state

has adequate postdeprivation remedies. Hudson v. Palmer, 468 U.S. 517, 533

(1984). “For intentional, as for negligent deprivations of property by state

employees, the state’s action is not complete until and unless it provides or

refuses to provide a suitable postdeprivation remedy.” Id. This court has

previously stated that under South Dakota law, a plaintiff may bring a

conversion action in state court for loss of property. Dalrymple v. Dooley, 2014

WL 1246476, at *6-8 (D.S.D. Mar. 25, 2014) (asserting a constitutional

deprivation from the missing items of outgoing mail). Because Maxfield has a
                                           11
postdeprivation remedy under South Dakota law and has not claimed that the

prison officials refused to “provide a suitable postdeprivation remedy,” his

retaliation claim due to lost copies of his grievances is dismissed for failure to

state a claim. Hudson, 468 U.S. at 533.

      Maxfield claims that he turned in grievances and defendants acted as if

he had not. Docket 19 ¶¶ 34-36. In Buckley v. Barlow, the Eighth Circuit held

that an inmate failed to state that a constitutional right was being violated

when he asserted that the officials failed to process his grievances. 997 F.2d

494, 495 (8th Cir. 1993); see cf. Flick v. Alba, 932 F.2d 728, 729 (8th Cir. 1991)

(stating that the federal grievance regulations providing for an administrative

remedy procedure do not a create liberty interest in access to that procedure.”).

“ ‘[A prison] grievance procedure is a procedural right only, it does not confer

any substantive right upon the inmates. Hence, it does not give rise to a

protected liberty interest requiring the procedural protections envisioned by the

[F]ourteenth [A]mendment.’ ” Buckley, 997 F.2d at 495 (quoting Azeez v.

DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982) (upheld by Flick, 932 F.2d at

729)). A plaintiff must allege more than a defendant’s failure to process the

grievances to bring an action under § 1983. Id. Maxfield’s retaliation claim is

based on defendants acting as if he had not submitted grievances, shortly after

he submitted new grievances. This alone does not amount to a constitutional

violation. Thus, this claim is dismissed for failure to state a claim upon which

relief may be granted.



                                            12
            3.     Unconstitutional Policy

      In Count III, Maxfield claims that “Minnehaha County developed,

followed and maintained policies that show[] cruel and unusual punishment

and denial of equal protection” and failed to “ adequately train prison staff[.]”

Docket 19 ¶¶ 60-61. 4 “In general, ‘a local government may not be sued under

§ 1983 for an injury inflicted solely by its employees or agents on a respondeat

superior theory of liability.” Parrish v. Ball, 594 F.3d 993, 997 (8th Cir. 2010)

(citing Monnell v. New York Dep't of Soc. Servs., 436 U.S. 658, 694 (1978)). To

impose § 1983 liability on a local government body, a plaintiff must show that

an official policy or widespread practice caused a deprivation of a constitutional

right. Monnell, 436 U.S. at 690-91. Here, Maxfield states that Minnehaha

County has developed policies that violate the Eighth and Fourteen

Amendments. Maxfield does not state which policy deprived him of his

constitutional rights and does not demonstrate how that policy violated his

rights. Maxfield’s statements are legal conclusions that are not supported by

the alleged facts. Because it would be futile to allow Maxfield to amend his




4 Minnehaha County is not currently a defendant in this lawsuit. In Docket 55,
Maxfield moves to add Minnehaha County and the State of South Dakota as
defendants. That motion is denied because the Monnell liability claim that
Maxfield asserts against Minnehaha County fails to state a claim and the State
of South Dakota has not waived its sovereign immunity. See Will, 491 U.S. at
66 (holding that the Eleventh Amendment generally acts as a bar to suits
against a state for money damages unless the state has waived its sovereign
immunity).
                                         13
complaint to add Minnehaha County as a defendant, his motion to amend is

denied.

             4.    Intimidation

      Maxfield asserts facts of intimidation (“dead stares” and a “muscled

scene”) that he claims are to deter him from filing grievances. Docket 19 ¶ 30.

“Verbal threats and name calling usually are not actionable under § 1983.”

McDowell v. Jones, 990 F.2d 433, 434 (8th Cir. 1993) (citing Martin v. Sargent,

780 F.2d 1334, 1338-39 (8th Cir. 1985)). In McDowell, the plaintiff claimed he

was harassed generally and harassed in order to dissuade him from filing a

grievance. Id. The court found such verbal threats to be insufficient to state a

claim under § 1983. Id. Maxfield’s claims of general harassment do not amount

to a constitutional violation.

II.   1915A Screening

      Defendants Allcock and Levy have not been served. Docket 37. This court

will conduct a 1915A screening on the claims against them.

                                 LEGAL STANDARD

      The court must assume as true all facts well pleaded in the complaint.

Estate of Rosenberg v. Crandell, 56 F.3d 35, 36 (8th Cir. 1995). Civil rights and

pro se complaints must be liberally construed. Erickson, 551 U.S. at 94;

Bediako, 354 F.3d at 839. Even with this construction, “a pro se complaint

must contain specific facts supporting its conclusions.” Martin, 780 F.2d at

1337; see also Ellis v. City of Minneapolis, 518 F. App’x 502, 504 (8th Cir.

2013). Civil rights complaints cannot be merely conclusory. Davis v. Hall, 992
                                           14
F.2d 151, 152 (8th Cir. 1993); Parker v. Porter, 221 F. App’x 481, 482 (8th Cir.

2007).

      A complaint “does not need detailed factual allegations . . . [but] requires

more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Twombly, 550 U.S. at 555. If it does not contain

these bare essentials, dismissal is appropriate. Beavers, 755 F.2d at 663.

Twombly requires that a complaint’s factual allegations must be “enough to

raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true.” Twombly, 550 U.S. at 555; see also

Abdullah, 261 F. App’x at 927 (noting that a complaint must contain either

direct or inferential allegations regarding all material elements necessary to

sustain recovery under some viable legal theory). Under 28 U.S.C. § 1915A, the

court must screen prisoner complaints and dismiss them if they are “(1)

frivolous, malicious, or fail[] to state a claim upon which relief may be granted;

or (2) seek[] monetary relief from a defendant who is immune from such relief.”

28 U.S.C. § 1915A(b).

                                LEGAL ANALYSIS

      A.    Official Capacity Claims

      Maxfield seeks monetary damages against Allcock and Levy in their

individual and official capacities. Docket 19 at 1. At the time Maxfield filed his

lawsuit, Allcock and Levy were employees of the state of South Dakota, thus

Maxfield asserts a claim against the state of South Dakota. Because the state

has not waived its sovereign immunity, Maxfield’s claims against Allcock and
                                           15
Levy in their official capacities are dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1). See Will, 491 U.S. at 66. (holding that the

Eleventh Amendment generally acts as a bar to suits against a state for money

damages unless the state has waived its sovereign immunity).

       B.    Individual Capacity Claims

             1.    Retaliation

       Maxfield claims that Levy retaliated against him by assuring him that

copies of his grievances would be saved in property. Docket 19 ¶ 22. Maxfield’s

copies of his grievances could not be found in property when he asked for

them. Id. To prevail on a retaliation claim Maxfield is required to demonstrate

that: (1) he was engaged in constitutionally protected conduct; (2) an official

took actions against him that would deter a similarly situated individual from

exercising his constitutional rights; and (3) the official's retaliatory actions were

motivated by Maxfield's constitutionally-protected conduct. Carroll, 262 F.3d at

850.

       This court has already found that Maxfield failed to assert that a

constitutional right had been violated when defendants allegedly failed to keep

copies of his grievances. See I.B.ii. A prison grievance procedure is merely a

procedural right and does not rise to a protected constitutional right. See

Buckley, 997 F.2d at 495; Azeez, 568 F. Supp. at 10. Maxfield has failed to

show that Levy has retaliated against Maxfield’s constitutionally protected

rights, thus Maxfield’s retaliation claim against Levy is dismissed under 28

U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).
                                            16
               2.   Conspiracy

      Maxfield asserts that Allcock and Levy engaged in a conspiracy to violate

his First, Eighth, and Fourteenth Amendment rights. Docket 19 ¶¶ 47-50.

Maxfield claims the defendants “conspired with Walworth County jail and

probation employees to deprive Mr. Maxfield of his constitutional rights . . . in

an attempt to cover up what occurred in Walworth County[.]” Id. ¶ 50.

      To plead a civil conspiracy under § 1983, Maxfield must show “(1) two or

more persons; (2) an object to be accomplished; (3) a meeting of the minds on

the object or course of action to be taken; (4) the commission of one or more

unlawful overt acts; and (5) damages as the proximate result of the

conspiracy.” Livers, 700 F.3d at 360-61 (citation omitted). Maxfield does not

allege particular facts that Allcock and Levy had reached an agreement with

Walworth County or specific facts that tend to show they had a meeting of the

minds. Reasonover, 447 F.3d at 582; Murray, 595 F.3d at 870. The court finds

Maxfield’s assertions to be legally conclusive and his conspiracy claims against

Allcock and Levy are dismissed under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1).

               3.   Supervisor Liability

      Maxfield believes Allcock should be held liable in his supervisory capacity

because he knew about the conspiracy/violation and did not prevent the

violation. Docket 19 ¶ 39. “In the section 1983 context, supervisor liability is

limited. A supervisor cannot be held liable, on a theory of respondeat superior,

for an employee’s unconstitutional actions.” Boyd v. Knox, 47 F.3d 966, 968
                                           17
(8th Cir. 1994). “Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution. Iqbal, 556 U.S.

at 676. Here, Maxfield fails to allege facts that show Allcock participated in a

constitutional violation. Also, this court has found that Maxfield’s claims

regarding his lost copies of grievances and alleged conspiracy do not amount to

constitutional violations. Because Maxfield has not alleged facts to show that

Allcock was personally involved in a constitutional violation, Maxfield’s

supervisory liability claim against Allcock is dismissed under 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      Thus, it is ORDERED:

      1.     That defendants’ motion to dismiss (Docket 43) is granted.

      2.     That Maxfield’s claims against Levy and Allcock are dismissed

             under 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

      3.     That Maxfield’s motion to amend/ add defendants (Docket 55) is

             denied.

      4.     That Maxfield’s complaint is dismissed without prejudice and

             judgment entered in favor of the defendants.

      5.     That Maxfield’s remaining motions (Dockets 57 and 58) are denied

             as moot.

      Dated March 19, 2020.

                                BY THE COURT:
                                /s/ Karen E. Schreier
                                KAREN E. SCHREIER
                                UNITED STATES DISTRICT JUDGE
                                          18
